        Case: 1:20-cr-00358-SL Doc #: 19 Filed: 07/28/20 1 of 3. PageID #: 73




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )        CASE NO. 1:20-cr-358
                                                   )
                                                   )
                        PLAINTIFF,                 )        JUDGE SARA LIOI
                                                   )
 vs.                                               )
                                                   )        ENDS OF JUSTICE ORDER
                                                   )        PURSUANT TO THE SPEEDY
 ROBERT D. McWILLIAMS,                             )        TRIAL ACT
                                                   )
                                                   )
                        DEFENDANT.                 )

       This matter came before the Court upon the unopposed motion of the defendant to continue

all dates and deadlines in this case. (Doc. No. 17.) A status conference was conducted on July 28,

2020 with the attorneys to discuss the motion and select new dates. The motion for a continuance

is granted pursuant to 18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. §§ 3161(B)(i) and (iv).

       As grounds for the continuance, and for the reasons set forth in defendant’s motion, the

Court finds that the ends of justice served by the continuance outweigh the best interest of the

public and the defendant in a speedy trial, because failure to grant such a continuance would deny

counsel for the defendant the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.

       The Court also finds that the ends of justice are served by the continuance due to the

Coronavirus Disease (COVID-19) global pandemic. The President of the United States of America

has declared a national emergency and the Governor of the State of Ohio has declared a state of

emergency in response to the spread of COVID-19. COVID-19 is a respiratory disease that can

result in serious illness or death. In light of this unprecedented public health emergency, the United
        Case: 1:20-cr-00358-SL Doc #: 19 Filed: 07/28/20 2 of 3. PageID #: 74




States District Court for the Northern District of Ohio issued General Order No. 2020-08-1, which

is incorporated herein, as applicable. In part, the General Order provides, as follows:

              This Court previously issued General Order No. 2020-05, Amended
       General Order No. 2020-05-1, and Amended General Order 2020-05-2 In Re:
       CORONAVIRUS (COVID-19) PUBLIC EMERGENCY. These Orders were in
       response to the exponential spread of COVID-19 and the declaring of a public
       emergency by the President of the United States and the Governor of the State of
       Ohio.

               The Centers for Disease Control and Prevention and other public health
       authorities have continued to advise the taking of precautions to reduce the
       possibility of exposure to the virus and slow the spread of the disease, including the
       implementation of multi-phase business recovery plans to gradually resume
       operations. In response, the Court issued General Order No. 2020-08 In Re:
       CORONAVIRUS (COVID-19) PHASED-IN RECOVERY PLAN.

                                             ***
               Jury trials during the pandemic present unique challenges. The Court
       recognizes that jury selection in this District involves large jury venire pools. These
       pools often consist of many individuals in the categories identified by the Centers
       for Disease Control and Prevention as being particularly at risk, individuals
       involved in essential public functions, and individuals responsible for children
       unable to attend school or daycare due to the pandemic. Further, it will be a
       challenge to provide for jury trials while abiding by necessary precautions to reduce
       the possibility of exposure to the disease, not only to jurors but to other trial
       participants as well. Jury trials particularly present a challenge to attorneys who
       must continuously communicate with clients during the course of a trial.

               NOW, THEREFORE, given the present status of the pandemic in the State
       of Ohio, and in order to continue to protect the health and safety of the public, court
       personnel, counsel, litigants, jurors, and all other case participants; in order to
       implement a multi-phase recovery plan to gradually resume court operations; in
       order to reduce the size of public gatherings necessarily attendant to jury selection
       and reduce unnecessary travel; and in order to permit effective trial preparation of
       counsel, the United States District Court for the Northern District of Ohio hereby
       issues the following Order:

                                            ***
       CRIMINAL CASES:

               To accommodate trials and the effect of public health recommendations on
       the trials, the time period of the continuances implemented by the General Order
       will be excluded under Speedy Trial Act, as the Court specifically finds that the
       ends of justice served by ordering the continuances outweigh the interest of the
                                                  2
        Case: 1:20-cr-00358-SL Doc #: 19 Filed: 07/28/20 3 of 3. PageID #: 75




       public and any defendant’s right to a speedy trial pursuant to 18 U.S.C. Section
       3161(h)(7)(A). Accordingly,

               1. Jury trials will not commence any earlier than September 21, 2020. This
                  date will be re-evaluated no later than August 24, 2020.

                                             ***
Order No. 2020-08-1 (7/28/2020).

       Given the related guidance provided to minimize the risk of infection, the Court finds that

the ends of justice served by the continuance outweigh the best interest of the public and the

defendant in a speedy trial for this separate reason.

       By agreement of the parties, this waiver of rights to a speedy trial is effective through

March 26, 2021, as may be extended by any period of delay as set forth in or contemplated by 18

U.S.C. § 3161. The time period of the continuance implemented by this order will be excluded

under the Speedy Trial Act.

       By agreement of the parties, the motion deadline is November 6, 2020, the response

deadline is November 20, 2020 and, if necessary, the motion hearing is November 23, 2020, at

10:00 a.m.; the plea deadline is December 11, 2020; the final pretrial hearing is January 21, 2021

at 1:00 p.m., and the jury trial is February 18, 2021, at 8:00 a.m., on a one-week, stand-by basis.



       IT IS SO ORDERED.

 Dated: July 28, 2020
                                                   HONORABLE SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                                   3
